I should like to present to the President, on the occasion of his outstanding election to the presidency of the thirty-first session of the General Assembly of the United Nations, my delegation's heartiest and most sincere congratulations and my own. His lofty qualities as a seasoned diplomat, his experience and familiarity with the work and practices of our Organization are sufficient for him to deserve those functions. I need not recall the tact with which he conducted the work of the Committee on the sea-bed and subsequently the work of the sessions of the Conference on the Law of the Sea. It is thanks to his efforts and talents in particular that that session proceeded normally, without the clashes some had feared. When it is known that he is also responsible for presiding over the Co-ordinating Bureau of the movement of non-aligned countries, then it becomes evident how great is his personal merit as well as that of his country, which only a month ago was the capital of non-alignment when it successfully acted as host to its fifth summit.  Those are responsible tasks and we are fully aware of their scope and intricacy, but we have no doubt that he will be able to carry them out efficiently and competently. In these decisive moments our Organization is in dire need of persons of his experience and competence in order to work out its destiny.
190.	I should like to add my voice to that of previous speakers at this rostrum in expressing my great satisfaction, as well as that of my delegation with respect to the former President, Mr. Gaston Thorn, Prime Minister and Minister for Foreign Affairs of the Grand Duchy of Luxembourg, a country with which Zaire, my country, maintains excellent relations of friendship and co-operation. The distinguished and dignified manner in which he conducted the debates of the last session of the General Assembly confirm the judiciousness of the choice which our Assembly made of him.
191.	It is my honor to present to this Assembly the revolutionary greetings of the founding President of the
People's Revolutionary Movement, the President of the Republic of Zaire, and of his people, as well as all the wishes they express for the success of this session.
192.	I must also pay a well-deserved tribute to the Secretary-General of our Organization, our friend Mr. Kurt Waldheim, for the sustained efforts which he has constantly deployed in the defense of the great humanitarian principles which have made the Charter of our Organization the ideal platform for international co-operation, justice and world peace. In the opinion of my delegation, Mr. Kurt Waldheim has provided us with confirmation of his outstanding moral and intellectual qualities- qualities which have opened the door for him to a highly promising second term. We must pay a tribute to his self-denial, his dedication, his discretion and the sharp sensitivity with which he has always tackled the problems that are rending our world.
193.	Before continuing this statement, I should like, on behalf of the founding President of the People's Revolutionary Movement, the President of the Republic of Zaire, citizen Mobutu Sese Seko, on behalf of my delegation and in my own name, to pay a heart-felt tribute to the memory of the late great helmsman of the gallant Chinese people, that great statesman of our century, Mao Tsetung. Chairman Mao Tsetung is dead, but, as was so well expressed by the Chinese people, his work will remain in the memory of mankind as an example of courage, fearlessness and abnegation in the conduct of the public affairs of our States.
194.	The Republic of Zaire, which has had occasion to appreciate the beneficial action of our Organization, re-mains firmly attached to the fundamental principles of its Charter and reaffirms its support for the ideals of justice, peace and concord which it considers to be the fundamental elements of its domestic and foreign policy. The Republic of Zaire places special emphasis upon a policy of good neighbourliness, of concord and co-operation with all States which prize peace and justice.
195.	We are convinced that all the countries which are gathered and represented here in this hall will give their assistance and support to the President, which he so urgently needs in order to fulfill his task. The Republic of Zaire assures him that it stands always ready to work within the framework of the ideals of the United Nations.
196.	In connexion with this help and assistance which must be given the President, if it is true that people play the most important part in the functioning of institutions, it still remains that the structural and institutional framework itself must be adequate. Now, there is no doubt that the documents which at present govern our Organization are inadequate, since a majority of countries are calling for a revision of the Charter in order to adapt it to the present world situation and the true state of affairs.
197.	Zaire, for its part, calls for this revision and has been doing so since 1971. This has been once again solemnly confirmed by the most authoritative voice, that of citizen Mobutu Sese Seko, our President.
198.	Among the most criticized sections is, in particular, that which concerns the membership of the Security
Council in the distribution of the permanent members by continent.
199.	It is not inappropriate to recall also the way in which the veto is used in the Security Council. That organ, whose primary purpose was to safeguard peace, appears more and more today as a forum for the settlement of scores. The principle of the veto and its excessive use should therefore be considered afresh in the interest of the Organization as a whole, since this would then enable it better to serve its vocation of universality.
200.	The very spirit of the United Nations has remained dependent upon the concept which prevailed at the end of the Second World War, in other words, that of a club of victors, resolved to take as much advantage as possible of their victory in order to punish the vanquished by making them pay for their crimes. Finally , the spirit of revenge and domination still tends to prevail over preoccupations with peaceful co-operation in equality and with equity.
201.	Lastly, within the Organization itself we see the need for a rationalization of a certain number of mechanisms, of committees and of subsidiary bodies in such a way as to simplify the overall machinery.
202.	The revision of the Charter must not appear as a loss of privileges but, rather, as the pursuit of greater harmony and greater justice and equity. Moreover, an organization having a universal character such as ours can find no foundation in the nest of privileges or of whiffs of domination, exploitation and opposition.
203.	Is this the reason why the work of the Committee responsible for bringing together all these suggestions relating to this reorganization of the Charter  has bogged down? It is difficult to say. But we must hope JJiat appropriate and adequate solutions will be found so that the United Nations might the better respond to its ideal.
204.	If we cannot be too hasty in this task, neither can we accept lamentable delaying tactics whose origin is simple selfishness and the atavistic refusal to accept change.
205.	These appear to us to be the prior conditions which form part of the encouragement and the support to be given to the President and the Secretary-General for the total success of their mission in this sphere. The goodwill of each cannot be questioned, but it would be insufficient without an adequate institutional and structural framework and without a change in mentality.
206.	Accordingly, it is in this constant spirit of equity and self-denial, which is necessary for any dialog, that I would wish to deal successively with the most important problems before our world community, the solution of which calls for our reflexion and our concerted action.
207.	But first I should like to say that, in responding to the universalist vocation of our Organization, we are pleased to note that our family circle is constantly growing. Et is in this spirit that we wish a cordial welcome to all countries which have since the thirtieth session enriched the great United Nations family.
208.	This particularly applies to the young Republic of Seychelles, with which my country is already maintaining fruitful relations of productive co-operation marked by understanding and solidarity.
209.	To conclude on this subject, my delegation earnestly hopes that the countries which have knocked at the door of our Organization and which in spite of their endeavors have so far been unable to assume their places in this forum will join us in the very near future.
210.	Having made these preliminary remarks, I should now like to deal with the problems relating to disarmament, international terrorism, Korea, the Middle East, the new international economic order, the Conference on the Law of the Sea and, lastly, the situation in southern Africa.
211.	I believe I am expressing the general feeling when I say that the greatest concern of mankind at present is fear for its destiny. Will mankind survive, given the terrible means of destruction that it has accumulated and, if it meets this challenge, what will be its condition -that of a mankind free and liberated from the material fetters and the domination and exploitation of man by man or not? I believe that, in the final analysis, this is the equation to which all the problems with which we are going to deal are reduced.
212.	Since the appearance upon our planet of the terrible means of destruction accumulated by the nuclear Powers, mankind has become fearful for its own survival, for the massive use of these terrible means of dealing death would result in the immediate or early demise of biological life on this planet.
213.	Some optimists consider that it is necessary to continue to have faith in man who, they hope, will retain sufficient lucidity and commonsense not to bring about irreversibly his own destruction. I should like to associate myself with this view in thinking that hope is not the science of idiots, for, according to the paradox, the progressive accumulation of the forces of the apocalypse will deprive their holders of any desire to use them through fear of reprisals.
214.	However, as they are drawn into the spiral of fear by the magic of deterrence, all the nations which have the means to do so are joining the folly of the frenetic arms race, because in view of the values and the interests involved, and considering quite rightly that one is best qualified to look after one's own defense, everyone tries to enter the club only to attempt immediately to prohibit entry to others.
215.	It appears logical to us to believe that men would not continue to manufacture these weapons without the hope of using them; and the consequences that such a prospect causes to weigh upon mankind mean that disarmament must be the business of everyone and not the business of some.
216.	The solution to the question appears quite simple, because the prohibition of nuclear weapons should be addressed to all the nations of the world. The term "non-proliferation" contains a certain discrimination by virtue of the fact that it confirms hierarchies and the existence of protecting Powers. In so doing, the danger is not eliminated; on the contrary, it is confirmed and sustained.
217.	Yet, it is in this Utopian dream that the real survival of mankind resides. This dream is based upon the consideration of the requirements of universal solidarity. Indeed, the savings that could be achieved here could be applied to more useful projects for man, such as the struggle against poverty and disease.
218.	If we depart from this view of things, then we have to subdue altogether the concept of disarmament, abandon our poor world to its lamentable destiny, admit our own powerlessness, and wait for the powder kegs of the various crises rending the nations of the world to explode.
219.	One powder keg, according to what we hear, is the situation prevailing with regard to relations between the two Koreas. Yet, we wonder whether the Korean question, which is a fundamentally simple one, is not singularly complicated by the different presentations of it nourished by the propaganda of either of the parties involved. What exactly are the issues at stake?
220.	The two parts of the divided people have allegedly together displayed their intention to be reunified and, consequently, have published in 1972 a communique to this effect.
221.	It seems that since then the process leading towards reunification is marking time, to the great dissatisfaction of all concerned, if one considers the increase in communiques and counter-communiques, aide-memoires and counter- aide-memoires, putting the blame on the North or the South or vice versa.
222.	Lastly, the version that is spread about attributes the present failure of negotiations to the presence of foreign troops which are in the South, either under the United Nations flag or as a result of bilateral agreements signed with the United States, in particular.
223.	We are told, moreover, that the presence of these troops in the South is aggression against the North and that by virtue of this fact it is a miracle that war has not again broken out. And we are led to conclude that it is necessary to withdraw the foreign troops stationed in South Korea because of the danger they represent for the North. The picture thus painted obviously leaves shadow areas on which light has to be shed. In particular, one may well wonder who in the South or in the North really desires this reunification. One of the two, or both together? Otherwise, is reunification being urged by the United Nations or by certain of its Members?
224.	Those are so many questions which, although naive in appearance, have not so far been replied to unequivocally. For, after all, North and South Koreans are all adults,
and it is inconceivable that, having officially and publicly assumed the undertaking to reunify, they feel once again a need to be pushed into it by resolutions.
225.	It cannot be repeated too often that this problem of the reunification of the two Korean entities is a matter for the Korean themselves who must settle it in complete independence and away from any foreign pressure one way or the other.
226.	If the United Nations or some sincere friends have any advise to give or any considerations to voice on the subject, the two parties must be clearly heard, to the exclusion of any partisanship based on belonging to this or that trend or on personal sympathies.
227.	Unfortunately, we are bound to note that draft resolutions and counter-draft resolutions on the Korean question are the results of the subjective elements to which I have just referred. There is a tendency to agree with the thesis of one's friends. Some support the departure of foreign troops because they see in them a reflection of the American demons. Others, regardless of the subtlety of their position, are opposed to that departure because they see looming on the horizon the shadow of the Soviet, or simply the Communist, ogre. In a word, the positions of all sides have as their main foundation not the primary consideration of the interests of the Korean peoples, but the triumph of trends and blocs.
228.	For our part, we continue to maintain that the reunification of the two entities must be brought about peacefully by the Koreans themselves, under the conditions and the methods which the two parties concerned agree to freely. The United Nations, which is responsible for the command of the troops stationed in South Korea, obviously has the power to dissolve that command.
229.	The risk of war, about which we hear so much, must certainly be among our concerns, and it would seem to be both wise and honest to assess the possible and real causes in order to find appropriate solutions. For if we really wish peace, we cannot reasonably claim that the 1950 war, which crystallized the present divisions, was the result of aggression by foreign troops stationed in the South. Hence, the solution of the Korean problem must first and foremost take into account the real will of the parties concerned, and not that of prompters who wish to lend their allegedly well-intentioned good offices.
230.	The problem of the Middle East-I was going to say "the Palestinian problem" - which appears regularly on our agenda, arises in different terms, because in this case it is not an internal Palestinian question calling, in the first instance, for an agreement between Palestinians. On the contrary, we are faced with a question that is highly international in its essence and in its manifestations.
231.	The position of the Republic of Zaire with respect to this tragedy has not altered since it was clearly set forth from this rostrum by the President of the Republic, citizen Mobutu Sese Seko.  It may be summed up, first, by the fact that all the States of the region have a right to an existence within recognized and guaranteed borders. The problem of reliable borders depends upon an unquestionable paralogism, because no border can be a sure border except as a result of the will of those guaranteeing it.
232.	Hence, the State of Israel must evacuate the territories that it is still occupying as a result of war. Otherwise, we would be giving legitimacy to a policy of the fist and the fait accompli, which is unacceptable in international relations.
233.	On the other hand, we reaffirm the principle that the people of Palestine, which has suffered only too much, is entitled to a country. It is profoundly unjust that that people should continue to live in a diaspora like that which marked the Jewish people so deeply for centuries. There is no reason for us to refuse a country to the Palestinian people when we have given one to the Jewish people. Our good conscience must be more attentive to the tragedy of that people, so little loved despite appearances and statements. In that connexion, it is unquestionable that since the development of the Lebanese tragedy in particular-a tragedy that we all hope to see.ended soon our collective responsibility towards the Palestinian people has become more acute.
234.	First of all, it is a matter of restoring a certain confidence within that people, because the more than cynical comments by most Palestinians show the extent to which their faith has been shaken.
235.	Who is now their true friend, and in whom can they have trust, without expecting disappointment in the future? It is not sufficient, indeed, to proclaim one's friendship for the Palestinian people. That was the song of yesterday, and it was easy and without cost. But now the real practice and the hidden intentions must coincide with the declared intentions and, in any event, the mote in the eye of others must not make us overlook the beam in our own.
236.	The despair which can result from the incomprehension displayed towards their problems and the feeling of being the outcasts of society or instruments of propaganda may be at the origin of some extreme acts that we sometimes have to deplore. These acts are, in that case, designed to catch our imagination and draw our attention to their tragedy, Thus, they find themselves in a sort of state of necessity, which excludes a choice of means.
237.	With regard to the thorny problem of international terrorism, in July of this year the Security Council had to deal with a matter that highlighted two aspects of terror-ism: the hijacking of aircraft with the taking of hostages, on the one hand, and the violation of the territorial sovereignty of a Member State by another Member of the United Nations, on the other.
235. During the debates, the majority of speakers who expressed a position condemned all forms of terrorism, whether on private or on State initiative. Indeed, the
Organization of African Unity adopted a resolution condemning acts of piracy, and in particular the hijacking of aircraft and the taking of hostages. These practices must be condemned, and it would be desirable that, in addition to adopting appropriate international legislation, States took measures to discourage this type of activity. A fortiori the international community must condemn and censure in the same manner State terrorism, regardless of the reasons that might cover up such acts. The concepts of self-defense and State needs, however valid they may be, must be considered with circumspection, especially when, in addition, they come from those who have weapons and are therefore all too inclined to use them against the weak.
239.	It was therefore wrongly that the Security Council, paralyzed by the machinery we denounced at the beginning of this statement, found it necessary to declare itself powerless by adjourning without pronouncing a condemnation even in principle. There is no need to be surprised that acts of piracy, either individual or on a State level, are encouraged thereby. As proof of that, and as an echo of the Israeli operation at Entebbe, two weeks later it was learned that South Africa had committed aggression against Zambia in a raid which resulted in more than 40 dead-and that raid was condemned by the Security Council. Nevertheless, as regards these acts of piracy it is not sufficient to consider and condemn the acts themselves, which, in the majority of cases, are merely the consequences of dramatic situations which we must solve before it happens.
240.	After those few considerations, I now wish to examine what I consider to be the most urgent problems of the moment -namely, the establishment of a new inter-national economic order, together with the Third United Nations Conference on the Law of the Sea, on the one hand, and the situation in southern Africa, on the other.
241.	It may be asserted that the establishment of a new world economic order is one of the great themes of the moment. It is sufficient to cite some of the international gatherings devoted to this crusade: the sixth and seventh special sessions of the General Assembly; the fourth session of UNCTAD in Nairobi; the meetings concerned with the Charter of Economic Rights and Duties of States; the North-South dialog and there are so many more.
242.	Is this not evidence of the importance of the question? The peoples of the world expect to see established a new philosophy and new concepts in economic and trade relations between States, and these relations should be marked by greater justice, greater equity and greater humanity.
243.	If we are to be pleased at the size and frequency of these meetings, should we not, on the other hand, show considerable reserve as to the results obtained so far? These are mountains which have labored and brought forth mice.
244. Whereas the developing countries pose the problem in terms of justice, equity, equilibrium, solidarity and co-operation, one gets the feeling that the developed countries see in it a dangerous encroachment upon their privileges, and therefore they tackle the problems brought up with condescension and without any warmth.
245.	We have, however, been greatly edified by the highly humanitarian and balanced statements on this subject at this rostrum by Mr. Thorn, the Prime Minister of Luxembourg and the President of the thirtieth session of the General Assembly, even if we do not fully share his optimism on the results obtained.
246.	The well-equipped countries must admit that our world, which is in a state of imbalance because it is based on privilege and the domination of some by others, is bound to be a world of division and hatred, a world charged with fear which excludes any possibility of genuine co-operation. We are not asking for pity but for justice, and our negotiating partners must accept the intolerable fact that their privileges are frequently based upon an accumulation of injustices which must disappear.
247.	The most typical case is that concerning the primary products of the developing countries, whose export prices are set by the purchasers-in other words, by the well- equipped countries. The constantly fluctuating nature of these prices is very harmful to our economies, which sometimes have to compensate for sudden simple or multiple downward fluctuations, whereas at the same time prices of the capital goods imported from developed countries are constantly increasing. If you take into account the fact that the currencies in which the sales of our primary commodities are carried out have been strongly eroded by galloping inflation, you will realize all the better the tragedy of our countries.
248.	During this year of 1976 the under-equipped countries have taken part in decisive gatherings of great moment for the current Second United Nations Development Decade. Among those gatherings, as everyone knows, are those of Nairobi, Colombo and Mexico, which have been important centers of concentration and cohesion in the struggle of the developing peoples to reclaim from the technically developed peoples their share of the fruits of their natural resources.
249.	There is no need regularly to return to the themes that have been debated at those various gatherings. Collective development will have to be conducted without discrimination, and we believe that the Paris Conference on International Economic Co-operation will in turn offer hope, although so far nothing has given us cause to hope for genuine success.
250.	The importance and diversity of the natural resources of the under-equipped countries should be the keystone of their solidarity in the course of the present year.
251.	We must recognize that at the fourth session of UNCTAD the political will for genuine economic co-operation with the under-equipped countries which had been so sorely lacking took concrete form through the announcement of contributions to the common fund for commodities not only by the poorer countries but also by those of the equipped countries which have wished to echo the daring initiatives of the developing countries.
252.	These initiatives had already come to light in the adoption of the Charter on Economic Rights and Duties of States [resolution 3281 (XXIX)], as well as at the sixth and seventh special sessions of the General Assembly, the General Conference in Lima,  and in many other ways.
253.	The co-operation between developing countries is in our opinion a sine qua non condition for highlighting once and for all the concept of self-reliance. In Mexico the first step was taken, and we hope that this pace will be continued in other "Mexicos".
254.	In order to infuse into international economic and trade relations a spirit of justice and equity, in Nairobi we agreed in the course of the present year to proceed with negotiations relating to the establishment of an integrated program with a common fund tied into it. We also decided to proceed with the negotiation of international agreements on a number of products.
255.	The commitments of Nairobi having been confirmed at the sixty-first session of the Economic and Social Council, we venture to hope that all the under-equipped countries and the equipped countries will take part in these negotiations with a genuine desire to achieve success.
256.	I take this opportunity to recall that the Assembly of Heads of State and Government of the Organization of African Unity, held at Port Louis, Mauritius, from 2 to 5 July 1976, decided to convene an extraordinary meeting of African Ministers of Foreign Affairs in order to deal with the important subject of development. That meeting will take place from 5 to 10 December 1976 at Kinshasa, the capital of the Republic of Zaire. We in Zaire sincerely believe.that Africa, which has suffered so much from military interventions from abroad, is more in need of tractors and lorries for its development than of tanks and missiles.
257.	It is with the same aim of establishing a new international economic order based on greater justice and equality that the Third United Nations Conference on the Law of the Sea was convened. In negotiations of this kind, where so many partners have so many, at times divergent, interests to defend, it is, of course, not possible to expect easy and quick successes; but we are at least entitled to expect some progress, even if slow, and not retrogression. Yet, as compared to the sessions held in Geneva and Caracas, the session just held in New York appears, in the view of certain observers, as a step backwards in the slow development which had started.
258.	The Conference on the Law of the Sea comes in response to the preoccupation that the growth in the world population and its constantly increasing needs will cause a depletion of the available resources of our continents; but the sea-bed, which comprises three quarters of the surface of our world, seems to offer immense possibilities which would delay that depletion of our continental wealth. In these circumstances, the exploitation of the sea-bed emerges as the great chance of tomorrow of which mankind must take full advantage. But precautions must be taken to ensure that this common heritage does not fall into the hands of a minority of the strong to the great detriment of the others, because there would then be a repetition of the same injustices and the same mistakes as those which we are denouncing and combating now.
259.	There are so many problems which arise within the framework of that Conference that I am sure we will not be criticized for dealing with the political aspects of the question, because therein, indeed, resides the substance of the problem. In any event, the new law of the sea cannot go on ignoring the land-locked, semi-land locked or geographically disadvantaged States. Similarly, the future exploitation of the sea-bed must respect ecology, which has suffered so much from pollution.
260.	Once these precautions are taken, here are some basic principles which, in the opinion of my delegation, should guide future negotiations.
261.	It is necessary to establish, within the framework of this new law of the sea, an international organ, which would be called "Authority" or the "Commission". That international body must have a minimum of prerogatives, administrative as well as jurisdictional, in order to settle disputes between Members and verify any possible violations of accepted rules in the new law of the sea; because if the authority to be created does not have this minimum of prerogatives to maintain order and discipline, we will once again be faced with a vacuum which we are even now obliged to fill.
262.	With regard to the actual exploitation, it is essential that it should not have either as its main goal or as a consequence to hold back, handicap or compete with the production of the same raw materials by countries in the process of becoming equipped. Exploitation must, on the contrary, be designed to deal with the shortages suffered by all, and must meet the following requirements.
263.	First, in spite of the anarchy which prevails with regard to the determination of the breadth of the territorial sea, it should be possible to develop a trend towards avoiding excessive disparities.
264.	Secondly, the exclusive economic zone of the continental shelf must necessarily be within the exclusive purview of the coastal States, without in any way affecting the navigational right or rights of access to the sea which we advocate for the land-locked and semi-land-locked countries.
265.	Thirdly, we cannot subscribe to the principle of automatic free access to the wealth of die sea-bed, because then what we would see would be the establishment of the law of the jungle, where the stronger would mercilessly crush the weaker. Indeed, under cover of free competition, it would be a fool's bargain where the State-owned and private companies of the technically advanced countries would alone have all the rights.
266.	Outside economically contiguous zones, the designation of exclusive zones on the high seas appears to us to be dangerous, because the techniques of detection by satellite or by any other means are in the hands of the developed countries, and it is to be feared in this case that the better zones would be assigned solely to companies of those countries.
267.	We should not confuse progress in negotiations with haste in coming to the conclusions which must emerge from the debates. As the goal is to permit the exploitation of the sea-bed, and the private or State-owned companies of the developed countries have adequate financial and technical means, only three solutions can be contemplated. They are as follows.
268.	The first consists of the establishment of an enter-prise to which all States members of the Conference would belong. The enterprise would thus be responsible for the exploitation of the sea-bed. This certainly is the best solution, in theoretical terms. It remains to be seen when that enterprise could see the light of the day, and especially what means would be at its disposal in order for it to carry out its mission. With that expressed reservation, there is no doubt that we would lean towards such a solution because it tends to guarantee the common interest.
269.	The second solution would consist in leaving to private or State-owned companies automatic free access to the exploitation of the sea-bed, without any possibility of control, in view particularly of the security requirements connected with technical secrets and invention patents. Such a hypothetical solution appears to us to be unacceptable because the sea-bed would in fact be given up to exploitation by only a limited number of developed countries. Nor can we subscribe to the solution of allowing those firms to pay a percentage of their production to the authority or enterprise, because that would be a free-lance, non-institutional solution, and one tainted with condescension.
270.	There remains the third solution, proposed by our brothers from Nigeria. Roughly speaking, it involves the establishment of a firm or association in which those private and/ or State-owned companies that possess the technology for the exploitation of the sea-bed would take part equally .
271.	Actually, the last proposal is a variation of the first and, in addition, the obstacles to the establishment of such an association are similar to those in the case of the first proposal. If the enterprise has the necessary financial means, it could, while remaining in charge, engage the services of an operating company which would serve as a subcontractor. This, as a matter of fact, applies to the third solution. Indeed, it goes without saying that an enterprise or association as previously defined can resort to the use of subcontractors.
272.	The difference might perhaps reside in the single fact that a firm would be more willing to be the subcontractor of something of which it is already a part. In any event, the two solutions are not mutually exclusive, and it is in this direction that, in the opinion of my delegation, an approach should be sought.
273. My analysis of this subject may have seemed lengthy, but it is an indication of the interest and importance that- we attach to the establishment of a new world economic order based on justice and equity. A suitable solution of this question is one of the tests that would show whether this order is a mirage or whether, on the contrary, it is in fact likely to lead to world solidarity.
274.	I should now like to deal with the last important and urgent subject whose solution can no longer be postponed. I am speaking of the situation at present: in southern Africa.
275.	Perhaps our conscience is lulled by the honors of war which have already marked our century, which is surely not privileged in this respect. Accordingly, it may be that our conscience is unable to be moved extremely by the fearsome tragedy that is now being enacted in southern Africa. Every day brings fresh sorrow, desolation and rancor. Perhaps Buchenwald and Auschwitz are already too far removed.
276.	A minority of settlers without morality or law, in the name of the shameful principle of superiority based on skin pigmentation, are trampling underfoot the fundamental elements of a civilization from which they derive by pitilessly assassinating thousands of defenseless blacks whose sole crime is to aspire to the estate of manhood and to freedom.
277.	These murders cannot make us forget that long before, and even after, Peter Abrahams, red already was the blood of these brave blacks which flowed so freely.
278.	The tragedy of southern Africa did not begin yesterday. At each session of the General Assembly and of other political organs of the United Nations and its specialized agencies, the question has been raised under various circumstances, but always with the same intensity. Voluminous reports have always been devoted to this in the purest tradition of our Organization, provoking, unfortunately, indifference and amused smiles. As far as Africa is concerned, we can only be pleased with the fortunate process of liberation which has made possible over the last two years the accession to independence of former Portuguese colonies and other Territories. Nevertheless, the process of decolonization in Africa and throughout the would will not be complete so long as Zimbabwe and Namibia remain under colonial domination and apartheid continues to prevail in South Africa. Freedom and independence are indivisible and are part of the common heritage of mankind. As long as peoples are deprived of it, our freedom will always be in jeopardy. The liberation movement constitutes an irreversible historical trend which only anachronistic and corrupt mentalities may feign to ignore for a while.
279.	So far as Zimbabwe is concerned the situation is very clear. Great Britain, the administering Power, still retains its responsibility for bringing this Territory to independence. The international community cannot accept the unlawful proclamation of independence of the settlers.
280.	Within the framework of African unity, Zaire has morally and materially supported the struggle waged by the people of Zimbabwe against the colonialists. For its part, the Organization of African Unity has appealed to the universal conscience. But the adherents of the Pretoria regime have long remained insensitive and have scornfully rejected all appeals addressed to them by the international community.
281.	The time has, therefore, come to recall the words of the President of the Republic when he addressed this august Assembly on 4 October 1973. This is what he said: "A fruit falls only when it is ripe; but in the storms and the tempests of history the fruit falls, whether ripe or not". 
282.	The process of liberation is irreversible. Nothing, neither violence nor deceit will stop it. On the contrary, the world is witnessing a radical transformation of the struggle in this part of the continent. The black people of South Africa are organizing themselves and even waging an increasingly incisive and decisive struggle.
283.	The wheel of history is turning in southern Africa at a rate that is increasing every day. This universal historical truth has long been understood by the peoples in this part of Africa, and, moved by an inexorable confidence in the future, the crowds of Soweto, Alexandra and elsewhere have hurled their cry of refusal and. defiance. They are braving the repression of the racists, and their revolt has spread like a train of gunpowder all the way to Johannes-burg, attacking all the symbols of oppression.
284.	Since the crumbling of the Portuguese empire in Africa which served as a rampart for those favoring segregation, nothing will be as it was and the various uprisings in South Africa these past few months have accelerated the tempo of history.
285.	And now, suddenly the eyes of the unbelievers are opened and the myths cast aside.
286.	No, southern Africa is not a paradise for the blacks. No, the conditions for blacks in southern Africa are no more enviable than in the rest of Africa, as malevolent propaganda would have us believe. No, the African countries and the other nations of the world which love peace and freedom are not exaggerating in describing the situation in southern Africa.
287.	Definitely, the matter would have had more impact if the blacks of Africa had the magic weapon of petroleum or if they were able to raise the threat of an embargo on food products.
288.	Before the calamity of southern Africa, we independent countries of Africa had always rejected the solution of dialog with the racist regimes of southern Africa, believing, quite appropriately, that dialog would have to be established in the field itself because nothing of any value can be done without the assistance of the populations concerned, and any solution imposed from without is necessarily doomed to failure.
289.	In this sense the contemplated dialog would have been a disappointment because the minority and racist regimes were going to grant outside what they refused to grant within to their own fellow citizens.
290.	Lastly, and here is the decisive consideration, the racist authorities have so far given hardly any sign of goodwill. Of course, they may have to water down their positions from time to time but they immediately return to their former ones,
291.	Before this dialog of the deaf and before so much display of ill will we had no alternative but to resort to arms, endorsing a truth already taught by Chairman Mao Tsetung, namely, that victory comes out of the barrel of a gun.
292.	Yet, it is not exactly in terms of victories, bitter ones, indeed, that the problem should be stated but in terms of justice and of the democratic majority. The armed struggle, inevitable as the history of liberation teaches us, is a last resort.
293.	In the short run, violence does not serve the interests involved, and in the long run the minority regimes are doomed unequivocally because they will have lost everything and will have been swept aside by violence in their turn.
294.	There is no doubt also that the majority of tomorrow will stand to benefit to the maximum from the infra-structure that is available to it.
295.	The revolution in southern Africa is not an internal matter or a matter of only a few States, but is a matter for the world community as a whole, particularly the African community. It cannot be diverted under cover of demagoguery and political oneupmanship for the benefit of political personalities.
296.	We are faced with a terrible test of strength whose final result, although it may be far off, is nevertheless in no doubt.
297.	The ball is now in the court of Vorster and Smith. The black majority has shown much too much patience, and the decisive hour for an unequivocal choice has arrived. Pretoria and Salisbury can no longer lull us with promises and false statements. We are expecting positive and sincere acts which will bring the majority to the government of their countries, and the first stage is Namibia, to say nothing of Zimbabwe.
298.	In this display of goodwill and self-denial, the West has an immense role to play, unless it wishes to be politically blind, even though it has so far neglected it.
299.	However, it has not very much time to succeed, because in terms of the ties which bind it to the racist minorities-trade and economic ties, ties of blood and of strategy-the West can and must influence South Africa to change policy both as regards Namibia and within South Africa itself. The case of Zimbabwe is, of course, more flagrant.
300.	The minority racist authorities are not as short-sighted as they seem. If so far they have been forced into the present course, it is precisely because of the support they could expect from their allies. If you speak the language of strength, reason and firmness, Vorster and Smith will abandon their intransigence.
301.	In these circumstances we have taken note of the mission of Mr. Henry Kissinger in that part of Africa. We think in Zaire that to oppose in principle and a priori a mission of this kind, as some have done, is demagoguery. It is on the basis of results that his mission must be appraised, as one judges a tree by its fruit. History does not like losers. If this mission is successful, the United States Secretary of State will have come out with greatly increased prestige. When public opinion has been inflamed to white heat, it cannot be put to sleep by soporifics; thus the prospect of losing face gives the mission of the United States Secretary of State an element of courage that ennobles it. In any case, no one outside of Africa has done better before him.
302.	But, if there are real signs of goodwill, if South Africa resolutely embarks upon the course of ^independence for Namibia, if Ian Smith unswervingly starts the process leading to government by majority, if there is a real evolution in the situation, then we must have the honesty to recognize this change and to act in accordance with the new course of events-without, however, losing our vigilance, because they can continue to kill defenseless populations, but the final victory is unavoidable. Time is on our side. No regime of iniquity and usurpation has succeeded in maintaining itself indefinitely. Moreover, who cares about death if one is fighting for freedom and dignity and if tomorrow it opens the door to dignity and freedom?
303.	I can do no better, in conclusion, than to quote the words of a popular song of Venezuela, and I shall quote this, however imperfectly, in the original language, Spanish: "They can kill the man but they cannot kill the way in which his soul rejoices while dreaming of freedom."
